DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

	The inventor or joint inventor should note that the instant invention, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this invention after the Notice of Allowance, mailed on May 5, 2021.  Since this invention is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the inventor’s or joint inventor’s submission, filed on July 26, 2021, has been entered.
	Claims 1, 5, 6, 12-27 and 31-33 are pending in the instant invention.  According to the Amendments to the Claims, filed April 8, 2021, claims 20 and 32 were amended and claims 2-4, 7-11 and 28-30 were cancelled.

Status of Priority

	This invention is a Continuation (CON) of US Application No. 15/982,197, filed May 17, 2018 and now US 10,456,395, which is a Continuation (CON) of abandoned US Application No. 15/257,528, filed September 6, 2016, which is a Divisional (DIV) of US Application No. 14/329,697, filed July 11, 2014 and now US 9,458,159, which claims priority under 35 U.S.C. § 119(e) to US Provisional Application No. 61/845,807, filed July 12, 2013.

Status of Restrictions / Election of Species


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	The forthcoming third Office action and prosecution on the merits includes (1) claims 1, 5, 6, 12-24 and 26, drawn to substituted pyrido[1,2-a]pyrrolo[1,2-d]pyrazines having the Formula (I), shown to the right, and/or a pharmaceutical composition above; (2) claim 25, drawn to substituted pyrido[1,2-a]pyrrolo[1,2-d]pyrazines; and (3) claims 27 and 31-33, drawn to a method for modulating human immunodeficiency virus proliferation in a human, comprising administering… a substituted pyrido[1,2-a]pyrrolo[1,2-d]pyrazine having the Formula (I), shown to the right above, or a pharmaceutical composition thereof, respectively.
	Similarly, the inventor or joint inventor should further note that the sections of U.S.C. Title 35 that formed the basis of prior rejections formulated, as well as any references supporting said rejections, that are not included with this Office action, may be found in either the Non-Final Rejection, mailed on July 27, 2020, or the Final Rejection, mailed on February 9, 2021.
	Moreover, the inventor or joint inventor should further note that any rejections and/or objections of record not explicitly addressed herein below, are hereby withdrawn, in light of the inventor’s or joint inventor’s arguments and/or the Amendments to the Claims, filed April 8, 2021.
	Thus, a third Office action and prosecution on the merits of claims 1, 5, 6, 12-27 and 31-33 is contained within.

Reasons for Allowance

	Claims 1, 5, 6, 12-27 and 31-33 are allowed.
	The following is a statement of reasons for the indication of allowable subject matter:
	The prior art is silent with respect to substituted pyrido[1,2-a]pyrrolo[1,2-d]pyrazines having the Formula (I), as recited in claim 1.
	Consequently, the limitation on the core of the substituted pyrido[1,2-a]pyrrolo[1,2-d]-pyrazines having the Formula (I) that is not taught or fairly suggested in the prior art is R1 on the periphery of the pyrido[1,2-a]pyrrolo[1,2-d]pyrazine core.  This limitation is present in the recited species of claim 25.
	Any comments considered necessary by the inventor or joint inventor must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled Comments on Statement of Reasons for Allowance.

Examiner’s Amendment

	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to the inventor or joint inventor, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	The following is a statement of examiner’s amendment to the record:

	In claim 14, the entire text:
	has been deleted and replaced with the following:
---“The compound of claim 13, or a pharmaceutically acceptable salt thereof, wherein R1 is 2-fluorophenyl or 4-fluorophenyl.”---

	Authorization for this examiner’s amendment was given in a telephone interview with Ms. Donna Johnson Gressler (Reg. No. 45,544) on April 23, 2021.


Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M. WILLIS, whose telephone number is 571-270-5757.  The examiner may normally be reached on Monday thru Thursday from 8:00-6:00 EST.  The examiner is also available on alternate Fridays.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya, may be reached on 571-272-0806.  The fax phone number for the organization where this invention or proceeding is assigned is 571-273-8300.
	Information regarding the status of an invention may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published inventions may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished inventions is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOUGLAS M WILLIS/
Primary Examiner, Art Unit 1624